DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive.
102 Rejection
Applicant’s arguments, see page 13, filed 10/28/2021, with respect to the rejection(s) of claim(s) 1, 10, 18 and 21 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Arin (2017/0238645) and Mody (6,684,464).
Applicants argue that nothing in Schriefer et al., Arin and Mody specifically teach or suggest using an adhesive layer to level the printing surface as claimed, however the examiner respectfully disagrees.
The examiner has interpreted the limitation “wherein the adhesive layer fills in the surface relief such that the print-receptive topcoat is leveled to facilitate the application of even pressure upon thermal heat transfer printing of the printable structure” under the broadest reasonable interpretation to read as an intend result of the claimed structure.  The argued limitation, other than the adhesive, relief structure and facesheet, is taught in the prior art, and there being no structure other than the taught limitation that perform the function, is taught by the combination as a whole.  Therefore, insofar as what is structurally recited, the claimed abnd rejected structure performs the function of the taught adhesive filling in 
The examiner suggests further defining other structural elements that perform the intended result of filling and the facesheet being leveled not taught in the currently applied art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 8, 10, 12, 13, 15-18, 20, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schriefer et al. (2004/0058121) in view of Arin (2017/0238645), further in view of Mody (6,684,464).

	With respect to claim 1, Schriefer et al. teaches a printable structure [0009] configured to create a temporary bind (i.e. re-useable) as one half of a hook and loop connection (10) with another half of the hook and loop connection (12), the printable structure (depicted in Fig.1) 
Schriefer et al. remains silent regarding the print- receptive topcoat is thermal heat transfer printable, wherein the side opposite the fastening surface of the substrate is textured with surface relief in a direction parallel to a direction of thickness of the printable structure, and wherein the adhesive layer fills in the surface relief such that the print-receptive topcoat is leveled to facilitate the application of even pressure upon thermal heat transfer printing of the printable structure. 
Arin teaches a similar printable structure where a print- receptive topcoat is thermal heat transfer printable [0134].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the printing method taught by Schriefer et al. to be a thermal heat transfer process as taught by Arin because Arin teaches the thermal heat transfer process allows a user to directly print on a removable strap, thereby improving the configurability of the printable structure of Schriefer based on a user’s desired design.
Schriefer as modified by Arin remain silent regarding the side opposite the fastening surface of the substrate is textured with surface relief in a direction parallel to a direction of thickness of the printable structure, and wherein the adhesive layer fills in the surface relief such 
Mody teaches a similar structure having a side opposite a fastening surface (i.e. the film backing) of a substrate is textured with surface relief in a direction parallel to a direction of thickness of a printable structure (Col. 4 lines 16-19).
It would have been obvious to one of ordinary skill in the art to modify the fastening surface to be textures such that the adhesive layer of Schriefer fills in the surface relief, as taught by Mody, wherein the print-receptive topcoat of Schriefer is leveled to facilitate the application of even pressure upon thermal heat transfer printing of Arin because such a modification ensures a textured surface that provides better adhesive properties during manufacturing, thereby improving the strength and durability of the printable structure produced by Schriefer.
The method steps of claim 18 are performed during the production of the taught structure of rejected claim 1.

	With respect to claim 2, Schriefer et al. teaches the printable structure [0009] wherein the printable structure (depicted in Fig. 1) has a thickness dimensioned to be received by a printer [0037] (note: the printer is not positively recited as part of the printable structure itself, but rather reads as an intended use limitation; further, as the claimed thickness is what makes the printable structure capable of being received by a printer, the structure taught in Schriefer [0037] is capable of being received in an intended use printer).

	With respect to claim 3, Schriefer et al. teaches the printable structure [0009] wherein the thickness is between 2 mils and 80 mils [0037].

	With respect to claim 5, Schriefer et al. teaches the printable structure [0009] further comprising a polymer film (i.e. a flexible polypropylene film [0038]) disposed between the adhesive layer (acrylic adhesive) and the print-receptive topcoat (18) in which the adhesive layer (acrylic adhesive) binds to the polymer film (i.e. the flexible polypropylene film [0038]). 

With respect to claim 7, Schriefer et al. teaches the printable structure [0009] wherein the printable structure (Fig. 1) is a flexible band [0009] configured to be rolled into a spiral [0047].

With respect to claim 8, Schriefer et al. teaches the printable structure [0009] wherein the fastening surface (15) is the hook fastening surface (10).	

With respect to claim 10, Schriefer et al. teaches a hook and loop fastening system (Fig. 1) for securing elements (as seen in Fig. 5), the fastening system (Fig. 1) comprising: a securing portion (Fig. 5) configured as a strap (as seen in Fig. 5) that includes a hook fastening surface (10) and a loop fastening surface (12), the hook fastening surface (10) configured to create a temporary bind with the loop fastening surface (12) when the hook fastening surface (10) engages the loop fastening surface (12); and a labeling portion (18) comprising a printable structure dimensioned (i.e. via thickness [0037]) to be received by a printer [0037] and having a fastening surface (15) configured to engage at least one of the hook fastening surface and the loop fastening surface (10 or 12) of the securing portion (Fig. 5), thereby creating a temporary bind (i.e. reusable) with the at least one of the hook fastening surface and the loop fastening surface (10 and 12) of the securing portion (Fig. 5), the printable structure (depicted in Fig.1) 
Schriefer et al. remains silent wherein the print-receptive topcoat is thermal heat transfer printable, wherein the side opposite the fastening surface of the substrate is textured with surface relief in a direction parallel to a direction of thickness of the printable structure, and wherein the adhesive layer fills in the surface relief such that the print-receptive topcoat is leveled to facilitate the application of even pressure upon thermal heat transfer printing of the printable structure.
Arin teaches a similar printable structure that includes a thermally printable surface [0134]. 
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the layer to be a thermally printable surface as taught by Arin because Arin teaches the thermal printable surface and process allows a user to directly print on a removable strap, thereby improving the configurability of the printable structure of Schriefer based on a user’s desired design.
Schriefer as modified by Arin remain silent regarding the side opposite the fastening surface of the substrate is textured with surface relief in a direction parallel to a direction of thickness of the printable structure, and wherein the adhesive layer fills in the surface relief such that the print-receptive topcoat is leveled to facilitate the application of even pressure upon thermal heat transfer printing of the printable structure. 

It would have been obvious to one of ordinary skill in the art to modify the fastening surface to be textures such that the adhesive layer of Schriefer fills in the surface relief, as taught by Mody, wherein the print-receptive topcoat of Schriefer is leveled to facilitate the application of even pressure upon thermal heat transfer printing of Arin because such a modification ensures a textured surface that provides better adhesive properties during manufacturing, thereby improving the strength and durability of the printable structure produced by Schriefer.

With respect to claim 12, Schriefer et al. as modified teaches the labeling portion includes a facesheet (the sheet receiving the print in Arin) including the print-receptive topcoat (thermal printable surface [0134] of Arin and wherein the substrate (16 of Schriefer) includes the fastening surface (10/12 of Schriefer).

With respect to claim 13, Schriefer et al. as modified by Arin teaches the facesheet (of Arin) further a polymer film (of Schrifer [0036-0037]) in addition to the print-receptive topcoat taught by Arin.

With respect to claim 15, Schriefer et al. as modified by Arin wherein a thickness is defined as an orthogonal segment between a thermally printable surface (of Arin) of the print-receptive topcoat and the fastening surface (15 of Schriefer et al.) is between 2 mils and 80 mils (as taught by Schriefer et al. in [0037] which discloses a thickness between 5-10mils and where 

With respect to claim 16, Schriefer et al. as modified by Arin wherein the fastening surface (15 of Schriefer et al.) is a second hook fastening surface (i.e. a second surface of 10 considered to be on surface 15) configured to engage the loop fastening surface (12) of the securing portion (depending on the size of the element being secured).

With respect to claim 17, Schriefer et al. as modified by Arin wherein the fastening surface (15 of Schriefer et al.) is a second loop fastening surface (i.e. a second surface of 12 considered to be on surface 15) configured to engage the hook fastening surface (10) of the securing portion (depending on the size of the element being secured).

With respect to claim 20, Schriefer teaches the method wherein the facesheet (as modified) includes a polymer film layer [0039] of Schriefer et al. in contact with the adhesive layer [0041] of Schriefer et al. and a thermal heat transfer-receptive topcoat (i.e. as the topcoat, as modified by Arin is thermal receptive [0134] of Arin).

With respect to claim 21, Schriefer et al. teaches a method of printing on a printable structure (seen in Fig. 2) that is configured to create a temporary bind (i.e. reuseable [0009]) as one half of a hook and loop connection (10) with another half of the hook and loop connection (12), the method comprising: feeding the printable structure through a printer [0052]; and printing on a print-receptive topcoat (18) of the printable structure (as seen in Fig. 2) that is on an 
Schriefer et al. remains silent regarding the print- receptive topcoat is thermal heat transfer printable, wherein the side opposite the fastening surface of the substrate is textured with surface relief in a direction parallel to a direction of thickness of the printable structure, and wherein the adhesive layer fills in the surface relief such that the print-receptive topcoat is leveled to facilitate the application of even pressure upon thermal heat transfer printing of the printable structure. 
Arin teaches a similar printable structure where a print- receptive topcoat is thermal heat transfer printable [0134].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the printing method taught by Schriefer et al. to be a thermal heat transfer process as taught by Arin because Arin teaches the thermal heat transfer process allows a user to directly print on a removable strap, thereby improving the configurability of the printable structure of Schriefer based on a user’s desired design.
Schriefer as modified by Arin remain silent regarding the side opposite the fastening surface of the substrate is textured with surface relief in a direction parallel to a direction of thickness of the printable structure, and wherein the adhesive layer fills in the surface relief such that the print-receptive topcoat is leveled to facilitate the application of even pressure upon thermal heat transfer printing of the printable structure. 

It would have been obvious to one of ordinary skill in the art to modify the fastening surface to be textures such that the adhesive layer of Schriefer fills in the surface relief, as taught by Mody, wherein the print-receptive topcoat of Schriefer is leveled to facilitate the application of even pressure upon thermal heat transfer printing of Arin because such a modification ensures a textured surface that provides better adhesive properties during manufacturing, thereby improving the strength and durability of the printable structure produced by Schriefer.

With respect to claim 23, Schriefer et al. teaches the method further comprising: severing [0014] a portion of the printable structure after printing on the print-receptive topcoat (18) and attaching the portion of the printable structure (as seen in Fig. 5) to a securing portion that includes a hook fastening surface and a loop fastening surface (10 and 12).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al. (WO 2010/054182) in view of Schriefer et al. (2004/0058121) in view of Arin (2017/0238645), further in view of Mody (6,684,464).


Schriefer as modified in the rejected claim 1 teaches the printable structure as rejected above in claim 1.  It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to replace the printable structure of Ford et al. with the printable structure taught by Schriefer because such a modification allows for a label-like hook and loop printable structure to be easily printed thereon and attached around objects, thereby improving the versatility of the cartridge of Ford et al..

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schriefer et al. (2004/0058121) in view of Arin (2017/0238645), and Mody (6,684,464), further in view of Ford et al. (WO 2010/054182).

With respect to claim 22, Schriefer et al. teaches the method wherein the printable structure is fed into the printer from a cartridge.
Ford et al. teaches a similar printing method that includes feeding a printable structure (48) into a printer (Abstract) from a cartridge (30).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of Schreifer et al. such that the rolled printable structure of Schriefer et al. is loaded into the cassette of Ford et al. for printing because such a modification provides a handheld printer for printing printable structures reliably [0003-0004] and using those structures for labeling elements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Olivarez et al. (2012/0198738) which teaches a label for labeling wires.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853